Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Douglas-Hamilton (Reg. No. 69,172) on 9 February 2022.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method [[-]] for an internal private online marketplace (IPOM), the method comprising:
a destination entity locating an identified item in the IPOM of an enterprise/institution  using one or more characteristics of a desired item, in which a subset of the one or more characteristics are image-derived characteristics obtained by:
receiving from the destination entity one or more images containing said desired item, 
processing at least one image of the one or more images to determine at least one image-derived characteristic, the processing comprising: 

forming a feature vector comprising the set of representative values, and 
processing the feature vector with a neural network that has been trained with similarly defined representative values determined from template images, in which output of the neural network is at least one of the image-derived characteristics comprising a logo or one or more alphanumeric characters; 
providing the one or more characteristics in a query of the IPOM; and 
locating the identified item in the IPOM, possessed by a source entity, in which characteristics of the identified item correlate at least a probable correlation with the one or more characteristics of said desired item,
wherein at least one pre-condition between the source entity, the destination entity, and the enterprise/institution is established upon locating the identified item in the IPOM, the at least one pre-condition comprising a transfer of responsibility for the identified item, or an identification as to which entity, destination or source, is responsible for a relocation of the identified item. 
Claims 2-3. (Cancelled).

5. (Previously Presented) The computer-implemented method of Claim 1, in which at least one of the one or more characteristics of said desired item comprises a constituent of said desired item, a function of said desired item, a condition metric of said desired item, a potential source location of said desired item, a date of first use and/or last use of said desired item, a size or dimension of said desired item, operating ranges of said desired item, or an identity marking of said desired item, in which the identity markings comprises at least one of a SKU, an OEM ID,  a manufacturer's identification or logo, a serial number, a model number, or an IMEI.
6. (Previously Presented) The computer-implemented method of Claim 5, in which the condition metric of said desired item is one of defunct, legacy, unknown, spare, partially defective, refurbished, or unused.  
7-8. (Cancelled).
9. (Previously Presented) The computer-implemented method of Claim 1, in which said desired item is a constituent of a device or is attached thereto, in which at least one of the one or more characteristics comprise a function of the device, a date of first and/or of last use of the device, a condition metric of the device, and at least one identity marking of the device, in which the at least one identity marking of the device comprises a SKU, an OEM ID, a manufacturer'
Claims 10-12. (Cancelled).
13. (Currently Amended) A-system for an internal private online marketplace (IPOM), the system comprising:
at least one memory;
a user-interface module, stored in the at least one memory, comprising instructions configured:
to provide a user with a graphical user-interface comprising an ability to receive at least user-provided characteristics and/or image-derived characteristics of a desired item,
to provide the user-provided and/or image-derived characteristics to a query module of the system,
to provide notifications to the user of at least results regarding a query using the query module, in which the user represents one of a destination entity, a source entity, or an enterprise/institution that provides the IPOM, and
to receive one or more images of said desired item, in which the one or more images are stored in at least one database of the system and/or are processed by a 
the query module, stored in the least one memory, comprising instructions configured to locate in the IPOM for the destination entity an identified item possessed by the source entity, by receiving the user-provided characteristics and/or image-derived characteristics of said desired item and correlating the user-provided and/or image-derived characteristics with one or more characteristics stored in the at least one database for items listed in the IPOM to locate the identified item that possesses a probable correlation value with said desired item, and to notify a transport protocol module of the system of the location of the identified item;
a user-authorization module, stored in at least one memory, comprising instructions configured to provide the user accessing the IPOM with one or more levels of authorization within the system, in which a level of authorization comprises
at least access to the at least one database, or access to one or more tasks of at least one other module of the system;
an administration module, stored in the at least one memory, comprising instructions configured to provide one or more options within the system comprising a help resource, problem resolution of the system, or accessing the at least one database, in which the at least one database comprises entries of at least one of stored images of items listed in the IPOM, one or more image-derived characteristics obtained from the images of items listed in the IPOM, template images, image processing and/or image pre-processing procedures, pre-
a preferences module, stored in the at least one memory, comprising instructions configured to provide the user representing either of the entities, destination or source, or the enterprise/institution with one or more preferences available within the system comprising language selection, technological thesauri, communication modes, or source entity selection for any particular query using the query module and/or the user-interface module; 
the component identification module, stored in the at least one memory, comprising instructions configured to: 
derive a plurality of marginal distributions for the at least one image of the one or more images of said desired item; 
determine from each marginal distribution of the plurality of marginal distributions a set of representative values comprising a plurality of a mean, a median, a mode, a first-order intensity moment, and one or more higher-intensity moments; 

process the feature vector with a neural network that has been trained with similarly defined representative values determined from template images, in which output of the neural network is an image-derived characteristic comprising a logo or one or more alphanumeric characters; 
the transfer protocol module, stored in the at least one memory, comprising instructions configured to notify, upon locating in the IPOM at least one identified item by the query module, at least one of the destination entity, the source entity, or the enterprise/institution of the pre-conditions established upon formation of the IPOM between the enterprise/institution and the entities, destination and source, the at least one pre-condition comprising a transfer of responsibility for the identified item, or an identification as to which entity, destination or source, is responsible for a relocation of the identified item; and 
at least one processor that hosts the system of the IPOM provided by the enterprise/institution comprising at least a set of processor-implemented modules, the set comprising the query module, the user-interface module, the user-authorization module, the administration module, the component identification module, the preferences module, and the transfer protocol module, and in which the at least one processor has access to the at least one memory of the system.
14. (Cancelled).

16. (Cancelled).
17. (Previously Presented) The system of Claim 13, in which the condition metric of said desired item or of the device comprising said desired item comprises one of defunct, unknown, legacy, spare, unused, refurbished, or partially defective.
18. (Previously Presented) The system of Claim 13, in which at least one of the pre-conditions established between the source entity, the destination entity, and the enterprise/institution upon formation of the IPOM, comprises a re-assignment of responsibility of the identified item, or an identification as to an entity, destination or source, responsible for the relocation transfer of the identified item.
19. (Currently Amended) A non-transitory computer-readable medium comprising one or more computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to:
locate, by a destination subsidiary of an enterprise/institution in an internal private online marketplace (IPOM), using one or more characteristics comprising user-provided and/or image-derived characteristics, an identified item or a device comprising the identified item in the IPOM and possessed by a source subsidiary of the enterprise/institution, in which the one or more image-derived characteristics are obtained by: 

processing each of the one or more images to determine a set of image-derived characteristics of said desired item or of the device comprising said desired item comprising:
deriving a plurality of marginal distributions for each image of the one or more images;
extracting from each marginal distribution, of the plurality of marginal distributions for each image, a set of representative values comprising a plurality of a mean, a median, a mode, a first-order intensity moment, and one or more higher-intensity moments,
forming a feature vector for each image comprising the set of representative values, and
processing the feature vector for each image with a neural network that has been trained with similarly defined representative values determined from template images, in which output of the neural network is an image- derived characteristic for each image;

provide the one or more characteristics in a query of the IPOM; and
locate the identified item that possesses at least a majority of the one or more characteristics provided to the query of the IPOM of the desired item,
wherein at least one pre-condition between the source entity, the destination subsidiary, and the enterprise/institution is established upon locating the identified item in the IPOM, the at least one pre-condition comprising a transfer of responsibility for the identified item, or an identification as to which entity, destination or source, is responsible for a relocation of the identified item. 
20. (Previously Presented) The non-transitory computer-readable medium of Claim 19, in which the one or more characteristics of said desired item or of the device comprising said desired item comprises at least one of identifiable integrated chips comprised thereon, a circuit design of the desired item or of the device thereof, one or more constituents of said desired item or of the device, a function of said desired item or of the device, a condition metric of said desired item or of the device, a potential location of said desired item or of the device, one or more images of said desired item or of the device, a date of first use and/or of last use of said desired item or of the device, a size or dimension of said desired item or of the device, and one or more identity markings of said desired item or of the device, in which the one or more 
21. (Previously Presented) The computer-implemented method of Claim 1, in which at least one of the source entity or the destination entity is a subsidiary of the enterprise/institution.
22. (Previously Presented) The computer-implemented method of Claim 1, in which the at least one image is a sub-image which has been pre-processed by:
applying a symmetric kernel to the at least one image to form a second image of reduced noise;
enhancing edge detection of objects in the second image by applying an asymmetric kernel to the second image to form a third image;
thresholding the third image into a fourth image, in which intensity values of the third image above a first threshold are set to a first value in the fourth image, and intensity values of the third image below a second threshold are set to a second value in the fourth image;
segmenting the fourth image into at least one sub-image; and
processing the sub-image as the at least one image of the one or more images to determine at least one image-derived characteristic from the sub-image.

24. (Previously Presented) The system of Claim 13, in which at least one of the source entity or the destination entity is a subsidiary of the enterprise/institution.
25. (Previously Presented) The system of Claim 13, in which images of a new item to be listed in the IPOM are processed by the component identification module to identify one or more image-derived characteristics of the new item which are stored in the at least one database.
26. (Currently Amended) The system of Claim 13, in which the at least one image is a sub-image which has been pre-processed by:
applying a symmetric kernel to the at least one image to form a second image of reduced noise;
enhancing edge detection of objects in the second image by applying an asymmetric kernel to the second image to form a third image;
thresholding the third image into a fourth image, in which intensity values of the third image above a first threshold are set to a first value in the fourth image, and intensity values of the third image below a second threshold are set to a second value in the fourth image;

processing the sub-image with the component identification module.
27. (Previously Presented) The system of Claim 26, in which the segmenting yields more than one sub- image, with each sub-image possessing a similarity of morphological characteristics.
Reasons for Allowance
Claims 1, 4-6, 9, 13, 15 and 17-27 are allowed as amended/presented above and claims 2-3, 7-8, 10-12, 14 and 16 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response to Non-Final Office Actions (“Response”) on 27 January 2022 are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 13 and 19:
Claim 1 discloses:
A computer-implemented method for an internal private online marketplace (IPOM), the method comprising:
:
receiving from the destination entity one or more images containing said desired item, 
processing at least one image of the one or more images to determine at least one image-derived characteristic, the processing comprising: 
deriving a plurality of marginal distributions for the at least one image of said desired item, determining from each marginal distribution of the plurality of marginal distributions a set of representative values comprising a plurality of a mean, a median, a mode, a first-order intensity moment, and one or more higher-intensity moments, 
forming a feature vector comprising the set of representative values, and 
processing the feature vector with a neural network that has been trained with similarly defined representative values determined from template images, in which output of the neural network is at least one of the image-derived characteristics comprising a logo or one or more alphanumeric characters; 
providing the one or more characteristics in a query of the IPOM; and 
locating the identified item in the IPOM, possessed by a source entity, in which characteristics of the identified item correlate at least a probable correlation with the one or more characteristics of said desired item,
wherein at least one pre-condition between the source entity, the destination entity, and the enterprise/institution is established upon locating the identified item in the IPOM, the at least one pre-condition comprising a transfer of responsibility for the identified item, or an identification as to which entity, destination or source, is responsible for a relocation of the identified item. 
Claim 13 discloses:
A-system for an internal private online marketplace (IPOM), the system comprising:
at least one memory;
a user-interface module, stored in the at least one memory, comprising instructions configured:
to provide a user with a graphical user-interface comprising an ability to receive at least user-provided characteristics and/or image-derived characteristics of a desired item,
to provide the user-provided and/or image-derived characteristics to a query module of the system,
to provide notifications to the user of at least results regarding a query using the query module, in which the user represents one of a destination entity, a source entity, or an enterprise/institution that provides the IPOM, and

the query module, stored in the least one memory, comprising instructions configured to locate in the IPOM for the destination entity an identified item possessed by the source entity, by receiving the user-provided characteristics and/or image-derived characteristics of said desired item and correlating the user-provided and/or image-derived characteristics with one or more characteristics stored in the at least one database for items listed in the IPOM to locate the identified item that possesses a probable correlation value with said desired item, and to notify a transport protocol module of the system of the location of the identified item;
a user-authorization module, stored in at least one memory, comprising instructions configured to provide the user accessing the IPOM with one or more levels of authorization within the system, in which a level of authorization comprises
at least access to the at least one database, or access to one or more tasks of at least one other module of the system;
an administration module, stored in the at least one memory, comprising instructions configured to provide one or more options within the system comprising a help resource, problem resolution of the system, or accessing the at least one database, in which the at least one database comprises entries of at least one of stored images of items listed in the IPOM, 
a preferences module, stored in the at least one memory, comprising instructions configured to provide the user representing either of the entities, destination or source, or the enterprise/institution with one or more preferences available within the system comprising language selection, technological thesauri, communication modes, or source entity selection for any particular query using the query module and/or the user-interface module; 
the component identification module, stored in the at least one memory, comprising instructions configured to: 
derive a plurality of marginal distributions for the at least one image of the one or more images of said desired item; 
determine from each marginal distribution of the plurality of marginal distributions a set of representative values comprising a plurality of a mean, a median, a mode, a first-order intensity moment, and one or more higher-intensity moments; 
form a feature vector comprising the set of representative values; and 
process the feature vector with a neural network that has been trained with similarly defined representative values determined from template images, in which output of the neural network is an image-derived characteristic comprising a logo or one or more alphanumeric characters; 
the transfer protocol module, stored in the at least one memory, comprising instructions configured to notify, upon locating in the IPOM at least one identified item by the query module, at least one of the destination entity, the source entity, or the enterprise/institution of the pre-conditions established upon formation of the IPOM between the enterprise/institution and the entities, destination and source, the at least one pre-condition comprising a transfer of responsibility for the identified item, or an identification as to which entity, destination or source, is responsible for a relocation of the identified item; and 
at least one processor that hosts the system of the IPOM provided by the enterprise/institution comprising at least a set of processor-implemented modules, the set comprising the query module, the user-interface module, the user-authorization module, the administration module, the component identification module, the preferences module, and the 

Claim 19 discloses:
A non-transitory computer-readable medium comprising one or more computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to:
locate, by a destination subsidiary of an enterprise/institution in an internal private online marketplace (IPOM), using one or more characteristics comprising user-provided and/or image-derived characteristics, an identified item or a device comprising the identified item in the IPOM and possessed by a source subsidiary of the enterprise/institution, in which the one or more image-derived characteristics are obtained by: 
receiving one or more images of a desired item or of the device comprising said desired item, 
processing each of the one or more images to determine a set of image-derived characteristics of said desired item or of the device comprising said desired item comprising:
deriving a plurality of marginal distributions for each image of the one or more images;
extracting from each marginal distribution, of the plurality of marginal distributions for each image, a set of representative values comprising a plurality of a mean, a median, a mode, a first-order intensity moment, and one or more higher-intensity moments,
forming a feature vector for each image comprising the set of representative values, and
processing the feature vector for each image with a neural network that has been trained with similarly defined representative values determined from template images, in which output of the neural network is an image- derived characteristic for each image;
assemble the output of the neural network for each image of the one or more images into the set of image-derived characteristics of said desired item or of the device comprising said desired item;
provide the one or more characteristics in a query of the IPOM; and
locate the identified item that possesses at least a majority of the one or more characteristics provided to the query of the IPOM of the desired item,
wherein at least one pre-condition between the source entity, the destination subsidiary, and the enterprise/institution is established upon locating the identified item in the IPOM, the at least one pre-condition comprising a transfer of responsibility for the identified item, or an identification as to which entity, destination or source, is responsible for a relocation of the identified item. 
The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 4-6, 9, 15, 17-18 and 21-27 each depend from one of allowable claims 1, 13 and 19, and therefore claims 4-6, 9, 15, 17-18 and 21-27 are allowable for reasons consistent with those identified with respect to claims 1, 13 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A. Hunter Wilder/Primary Examiner, Art Unit 3627